Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 5, 7-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisco (German Patent Publication DE102015115915; in applicant’s IDS; citations from US equivalent US2018/ 0326538 to Breuer) in view of Autotech Engineering (Wipo Patent Publication WO2017/ 103149; in applicants’ IDS; herein after “Autotech”) and Zhang (U.S. Patent Application Publication 2016/ 0325377).

Regarding claim 1,  Wisco teaches a method for laser beam welding of one or more steel sheets made of press-hardenable manganese-boron steel (Abstract, “press hardenable steel”; ¶0003, “manganese-boron steels are used”), wherein at least one of the steel sheets has a coating made of aluminium (Abstract, ¶0004, ”steel having a metallic coating of aluminium” “for corrosion resistance” ), comprising: feeding an additional wire (Fig. 1, filler wire 8) into a melt bath (Abstract; “filler wire is fed into a weld melt, Fig. 1, weld melt 6) generated by a laser beam (Fig. 1, ¶0060, “weld melt 6 is produced by means of the laser beam 4), wherein the additional wire contains at least one austenite-stabilising alloy element (¶0017, “The filler wire preferably contains at least manganese and/or nickel as the alloy elements which promote the formation of austenite or stabilise the austenite.”). 
 However, Wisco does not disclose wherein the laser beam is set into oscillation such that the laser beam oscillates transverse to a welding direction, and wherein oscillation frequency of the laser beam is at least 200 Hz.   
However, regarding oscillations, generally, Autotech teaches wherein the laser beam is set into oscillation such that the laser beam oscillates transverse to a welding direction ( Autotech p. 5 line 24-31; “comprise displacing the … laser in an oscillating manner”).  The advantage is to mix thoroughly the weld wire with the metal steels (id.). Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wisco with Autotech, to add the oscillation movement of the laser when creating the weld pool, in order to thoroughly mix the weld wire in with the metal steels in order to create a good weld pool with the proper composition. 
Regarding the laser oscillation “at a frequency of at least 200Hz”, Zhang teaches conventional laser oscillation motion to create the weld pool at the claimed frequency (Zhang, ¶¶0027, “60-500Hz”, other typical ranges put it at “300Hz-1000Hz”, ¶0040, or “60Hz-900Hz”, ¶0043).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wisco in view of Autotech, which already teach the oscillations, to add the teachings of Zhang, who teaches the order of degree of the oscillations, to have an oscillation frequency as claimed, in order to decrease splatter (Zhang, ¶0004), and to also increase homogeneity of the heat and the fill in the melt pool with the wire (see also Stol, U.S. Patent Application 2004/ 0188395, ¶¶0007, 0010, 0027).
Regarding claim 2, Wisco in view of Autotech and Zhang teach all the limitations of claim 1, above, and further teach the method wherein the one or more steel sheets are joined during laser beam welding in a butt joint (Wisco, ¶0015, “gap having an average width of at least 0.15m, preferably at least 0.18 mm, particularly preferably at least 0.2mm”) or an overlap joint with a gap of less than 0.8 mm.  

Regarding claim 3, Wisco in view of Autotech and Zhang teach all the limitations of claim 1, above, but do not further yet teach a method, in this combination, wherein an amplitude of the oscillation of the laser beam is less than 2 mm.  However, Zhang teaches wherein an amplitude of the oscillation of the laser beam is less than 2 mm (Zhang, ¶0031 “beam rotation diameter” of the oscillation “is 2.0 mm”, meaning that the “amplitude of oscillation” is 1 mm, which is less than 2 mm).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wisco in view of Autotech and Zhang with a further teaching of Zhang, that once it is teaching the frequency, to also have it teach the amplitude of oscillation, in order to form the molten pool and the cause the beneficial mixing that is described in Autotech (Autotech, p. 5 line 28).
  
Regarding claim 4, Wisco in view of Autotech and Zhang teach all the limitations of claim 1, above, and further teach the method wherein the laser beam welding is carried out at an advance speed of more than 4 m/min (Wisco, ¶0021, “welding speed… is at least 3m/min, preferably at least 6 m/min”).  

Regarding claim 5, Wisco in view of Autotech and Zhang teach all the limitations of claim 1, above, but do not further teach the method wherein the oscillation of the laser beam is carried out with a linear, circulars or polygonal oscillation profile.  However, Autotech does further teach  wherein the oscillation of the laser beam is carried out with a linear, circulars or polygonal oscillation profile (Autotech, p. 5 line 30, “oscillating movement may comprise…spiraling or circular movement) .   Thus, it would have been obvious to one having ordinary skill in the at the time of the filing to add the additional teaching of Autotech, not only that there are oscillation, but also how the oscillations are performed, once oscillations are taught from that source, in order to have better homogeneous mixing of the melt pool (Autotech, p. 5, line 28)


Regarding claim 7, Wisco in view of Autotech and Zhang teach all the limitations of claim 1, above, and further teach the method wherein the additional wire has a carbon mass proportion of at least 0.1% by weight (Wisco, ¶0019, “the filler wire used therein has a carbon content by weight that its at least 0.1 wt%).  

Regarding claim 8, Wisco in view of Autotech and Zhang teach all the limitations of claim 1, above, and further teach the method wherein the additional wire has the following composition: 0.1 to 4.0% by weight C, 0.5 to 2.0% by weight Si, 1.0 to 2.5% by weight Mn, 0.5 to 2.0% by weight CR+Mo,  and 1.0 to 4.0% by weight Ni, and remainder iron and unavoidable impurities (Wisco, , ¶0064 -¶0071 has an example wire with compositions within these amounts).  

Regarding claim 9, Wisco in view of Autotech and Zhang teach all the limitations of claim 1, above, and further teach the method  wherein the additional wire is heated prior to the feeding into the melt bath at least in a longitudinal section to a temperature of at least 50°C (Wisco, ¶0009, “the filler wire is heated to a temperature of at least 50° C.”).  

Regarding claim 10, Wisco in view of Autotech and Zhang teach all the limitations of claim 1, above, and further teach the method  wherein inert gas is applied to the melt bath during the laser beam welding (Wisco, ¶0028, “protective gas (inert gas) is supplied to the weld melt during the laser welding”).  

Regarding claim 11, Wisco in view of Autotech and Zhang teach all the limitations of claim 1, above, and further teach the method  wherein the one or more steel sheets have a sheet thickness in the range of 0.5 to 4 mm (Wisco, ¶0060, “thickness of sheets… 0.6 to 3.0mm).  

Regarding claim 12, Wisco in view of Autotech and Zhang teach all the limitations of claim 1, above, and further teach the method  wherein the one or more steel sheets have at least one of a different sheet thickness and a different tensile strength (Wisco, ¶00250, “individual blanks or strips of different material grades and/or sheet thicknesses are joined to one another”).  

Regarding claim 13, Wisco in view of Autotech and Zhang teach all the limitations of claim 1, above, and further teach the wherein the oscillation frequency is at least 500 Hz (Zhang, ¶¶0027, “60-500Hz”, other typical ranges put it at “300Hz-1000Hz”, ¶0040, or “60Hz-900Hz”, ¶0043; this would have been incorporated in the combination above; see rejection of claim 1).  

Regarding claim 14, Wisco in view of Autotech and Zhang teach all the limitations of claim 2, above, and further teach the method wherein the gap is less than 0.6 mm (Wisco, ¶0015, “gap having an average width of at least 0.15m, preferably at least 0.18 mm, particularly preferably at least 0.2mm”).  

Regarding claim 15, Wisco in view of Autotech and Zhang teach all the limitations of claim 2, above, and further teach the method  wherein the gap is less than 0.4 mm (Wisco, ¶0015, “gap having an average width of at least 0.15m, preferably at least 0.18 mm, particularly preferably at least 0.2mm”).  

Regarding claim 16, Wisco in view of Autotech and Zhang teach all the limitations of claim 3, above, but does not further the method wherein the amplitude of the oscillation of the laser beam is less than 1 mm.  Zhang, above, uses an example of having the amplitude to be exactly 1 mm ((Zhang, ¶0031 “for example, the beam rotation diameter is 2.0mm”, meaning that the “amplitude of oscillation” is 1 mm, which is less than 2 mm).    However,  it would have been obvious to one having ordinary skill in the art at the time of the filing to have the oscillation be less than 1mm, given that in the prior art gives an example of 1 mm, as the two ranges border on each other, and one having ordinary skill in the art would expect similar result, and one might desire a slightly smaller oscillation than the example in order to accommodate workpieces, depending on the gap size and the workpiece thickness via routine experimentations (see MPEP § 2144.05(I & II).

Regarding claim 17, Wisco in view of Autotech and Zhang teach all the limitations of claim 4, above, and further teach the method wherein the laser beam welding is carried out at an advance speed in the range of 5 to 8 m/min (Wisco, ¶0021, “welding speed… is at least 3m/min, preferably at least 6 m/min”). 

Regarding claim 18, Wisco in view of Autotech and Zhang teach all the limitations of claim 7, above, but do not further teach the method wherein the additional wire has a carbon mass proportion of around at least 0.3% by weight.  However Autotech further teaches such an amount (Autotech, p. 9 line 20, 0%-3%; see MPEP § 2131.03).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wisco in view of Autotech and Zhang with this further teaching of Zhang, to ensure that the filler contains austenite stabilizing elements in a conventional amount, and to substitute Autotech’s wire filler to fill in the weld pool created by his oscillations, because this substitution would have yielded predictable in the welding and filling of the gap to combine these workpieces.

Regarding claim 20, Wisco in view of Autotech and Zhang teach all the limitations of claim 11, above, and further teach the method wherein the at least one or more steel sheets have a sheet thickness in the range of 0.8 to 2.5 mm (Wisco, ¶0060, “thickness of sheets… 0.6 to 3.0mm, See MPEP §2131.03).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisco (German Patent Publication DE102015115915; in applicant’s IDS; citations from US equivalent US2018/ 0326538 to Breuer) in view of Autotech Engineering (Wipo Patent Publication WO2017/ 103149; in applicants’ IDS; herein after “Autotech”) and Zhang (U.S. Patent Application Publication 2016/ 0325377) and further in view of Haschke (U.S. Patent Application Publication and  Pagano (U.S. Patent Application Publication 2015/0076120)
Regarding claim 6, Wisco in view of Autotech and Zhang teach all the limitations of claim 1, above, but do not further teach a method wherein a geometry of a weld seam is detected, and wherein at least one of the oscillation frequency and an amplitude of the oscillating laser beam is varied as a function of the detected geometry of the weld seam.  However, Haschke teaches that a seam can be detected for its quality and that corrective action can be taken (Haschke, ¶0037, 0043; “seam can be detected”, parameters “adjusted”).  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wisco in view of Autotech and Zhang with the teaching of Haschke, in order to detect the created weld seam in order to apply different parameters in order to make it better.  In this vein,  Pagano teaches that “the frequency and shape of the oscillation” may be varied based on the geometry of the workpieces and the weld (Pagano, ¶0062).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wisco in view of Autotech and Zhang and Haschke with the teaching of Pagano in order to vary other parameters, such as frequency and amplitude of the oscillations, in order to create a better weld based on the detected quality of the seam. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisco (German Patent Publication DE102015115915; in applicant’s IDS; citations from US equivalent US2018/ 0326538 to Breuer) in view of Autotech Engineering (Wipo Patent Publication WO2017/ 103149; in applicants’ IDS; herein after “Autotech”) and Zhang (U.S. Patent Application Publication 2016/ 0325377) and further in view of Breuer ‘094 (U.S. Patent Application Publication 2016/ 0368094).

Regarding claim 19, Wisco in view of Autotech and Zhang teach all the limitations of claim 9, above, but do not further teach a method wherein the additional wire is heated prior to the feeding into the melt bath at least in a longitudinal section to a temperature of at least 900C.  However, Breuer ‘094 teaches wherein the additional wire is heated prior to feeding into the melt bath to a temperature of at least 90°C (Breuer ‘094, ¶0026 “The heating element preferably heats the wire 10 to a temperature of at least 50° C., more preferably to at least 90° C.”),  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wisco in view of Autotech and Zhang, with the teaching of Wisco ‘09*4, to have the filler wire heated up to a higher temperature, so less energy is needed to melt the wire as it enters the weld pool, to be better mixed and used as filler faster, “achieving higher processing speed and/or higher efficiency” (Breuer ‘094, ¶0019). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner,
Art Unit 3761